            Case 7:15-cv-01600-JCM Document 138 Filed 05/09/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------

MAYA PYSKATY,
                           Plaintiff,                             PLAINTIFF’S PROPOSED
                                                                  VOIR DIRE QUESTIONS
v.                                                                15-CV-1600 (NSR) (JCM)
WIDE WORLD OF CARS, LLC d/b/a
WIDE WORLD BMW;
BMW BANK of NORTH AMERICA;

                           Defendants.

---------------------------------------------------------------

           Pursuant to the Court’s Amended Trial Order dated March 26, 2019, Plaintiff submits the

following Proposed Voir Dire Questions:

           1.     Have you ever shopped for a vehicle at Defendant Wide World of Cars, LLC’s

d/b/a Wide World BMW dealership? This is a BMW dealership located in Spring Valley, New

York. If yes, please provide details.

           2.     Have you ever purchased a vehicle from Defendant WWC? If yes, please provide

details.

           3.     Have you ever leased or financed a vehicle through Defendant BMW Bank of

North America? If yes, please provide details.

           4.     Have you ever worked for an automobile dealership? If yes, please provide

details.

           5.     Name the person(s) you most admire.

           6.     Do you believe that car dealers cannot be trusted, so no one has a right to rely on

anything they say?

           7.     Have you ever sued or been sued? If yes, please provide details.

                                                         1
         Case 7:15-cv-01600-JCM Document 138 Filed 05/09/19 Page 2 of 3




        8.      Do you know the plaintiff Maya Pyskaty, formerly known as Maya Seiber, or her

husband Stephen Pyskaty? If so, please provide details.

        9.      Have you ever seen the television show “Ice Road Truckers”? If so, do you have a

negative view of the truck drivers? Do you have a negative view about people who are the

subject of reality TV shows?

        10.     Do you know any employees or former employees of Wide World of Cars, LLC?

If so, please provide details.

        11.     Do you know any employees or former employees of BMW Bank of North

America, LLC or BMW Financial Services? If so, please provide details.

        12.     Do you know any employees or former employees of BMW of North America,

LLC? If so, please provide details.

        13.     Generally speaking, when you hear about someone suing a corporation, do you

think they are probably suing just to make a quick buck?

        14.     Would you have difficulty accepting that employees of a company might lie to a

customer to make a sale?

        15.     Have you ever bought a vehicle and then later found out that the vehicle was not

in the condition that the dealership said it was in? If yes, what did you do?

        16.     Do you believe that in our free market society that companies should be able to

sell their products however they see fit?

        17.     Do you believe the old saying “buyer beware,” and if you buy something that

ends up being defective or broken, you’re stuck with it?

        18.     Would you have difficulty awarding someone a large sum of money if they

showed they had been damaged?



                                                 2
           Case 7:15-cv-01600-JCM Document 138 Filed 05/09/19 Page 3 of 3




       19.     Would you have difficulty awarding someone a large sum of money if they

showed that a company had misled them?

       20.     Have you heard of the phrase “tort reform”? If yes, please provide details.

       21.     If you believe that people should be held responsible for their actions, do you also

believe that corporations should be held responsible for their actions? If not, why not?

       22.     Do you believe that someone who buys a luxury vehicle like a BMW shouldn’t

complain if something is wrong with the vehicle?

       23.     Would you have difficulty awarding a BMW owner money because you think

anyone who buys a BMW does not need money?

       24.     Do you know any of the other potential jurors in the courtroom? If yes, please

explain.

       25.     If you were my client, would you be completely comfortable having you as a

juror? If not, why not?

       26.     Is there anything you want to discuss, but you don’t want to discuss it openly in

the court?

       27.     Is there anything we have not asked you that you think we should?

                                              SUBMITTED BY:

                                              /s/ Evan S. Rothfarb
                                              Evan S. Rothfarb
                                              Daniel A. Schlanger
                                              Brian K. Herrington (admitted pro hac vice)
                                              Schlanger Law Group LLP
                                              9 East 40th Street, Suite 1300
                                              New York, NY 10016
                                              T: 212.500.6114
                                              F: 646.612.7996
                                              Attorneys for Plaintiff




                                                 3
